Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 08/01/2022 for application 16/735129
Claims 25-39 and 43-45 are currently pending and have been fully considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the partially enclosed channel that is open along at least a portion of a length of the extruding element must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 25-39 and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over MCHANEY et al. (U.S. 5948447).
The claims are directed toward apparatus claims.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
MCHANEY et al. teach an apparatus for the product recovery of polyolefins.
Although MCHANEY et al. do not explicitly teach the apparatus is used for the production of fuel, MCHANEY et al. teach an apparatus that is structurally substantially the same as what is presently claimed.
The apparatus is exemplified by Fig 1 and described in lines 46-67 of column 6 and columns 7 and 8.

    PNG
    media_image1.png
    570
    811
    media_image1.png
    Greyscale

MCHANEY et al. teach a kneader extruder (process vessel).
The kneader extruder has an interior (process vessel comprising one or more walls extending along the process vessel, the process vessel defining an interior volume).
The interior of the kneader extruder contains 2 blades, one blade to a shaft.
The blades are element 3 in Fig 1 (mixer).
The transport screw is element 5 in Fig 1 (extruding element). 
The blades work polyolefin that has been added to the interior of the kneader extruder, downward into a transport screw at the bottom of the kneading chamber within the trough.  (extruding element spaced apart from the mixer and disposed within a partially enclosed channel formed by an interior wall of the process vessel and defining a trough that extends along at least a portion of the bottom portion of the interior volume of the process vessel with the channel open to the interior volume along at least a portion of a length of the extruding element.
The transport screw is present in the trough and in an extruder barrel to an outlet.  The extruder barrel is shown to be attached and through a side of the kneader extruder (opens at one end to an outlet formed through one or more walls of the process vessel).
Regarding claim 26, Fig 1 shows the blades 3 to be along the length of the kneader section of the kneader extruder with the axis aligned with the length of the kneader extruder.
Regarding claim 27, 2 blades are taught in lines 12-21 of column 4.
Regarding claim 28, the 2 blades are taught in lines 12-21 of column 4 to rotate in opposite directions.
Regarding claim 29, the 2 blades work by forcing polyolefin between the blades.  The distance between the blades would be construed as a gap.
Regarding claims 30 and 33, the 2 blades rotate in opposite directions and force polyolefin downward toward a transport extruder screw located within the trough.
Regarding claim 31, the transport extruder screw is longer than the blades in the kneading section of the kneader extruder.  The transport extruder screw would therefore move along the length of the kneader extruder.  
Regarding claim 32, a transport extruder screw is taught and has been construed as a screw conveyor.
Regarding claim 34, MCHANEY et al. do not teach a cutter at the outlet of the kneader extruder.
However, MCHANEY et al. teach in lines 47-57 of column 14 the polyolefin material may be sent to a pelletizer that comprises a die plate and a set of blades after the polyolefin material has been through the kneader extruder.  MCHANEY et al. teach cutting after the product passes through a die.
It would be well within one of ordinary skill in the art to place the die plate and set of blades close to the outlet of the kneader extruder.  MCHANEY et al. teach that heat may be used to keep the polyolefin at extrusion temperature.
The polyolefin after extrusion would be at extrusion temperature to be cut into pellets.   
Regarding claim 35, the transport extruder screw is not explicitly taught to rotate in opposite directions with one direction to mix and the opposite direction to move the polyolefin to the outlet.
However, a screw by function is designed to move in opposite directions.  The transport extruder screw is taught to be rotated to drive the polyolefin toward the outlet.  
One of ordinary skill in the art would expect rotating that transport extruder screw to mix the polyolefin.
Regarding claims 36-38, heat transfer means are taught in lines 4-7 of column 7 to include a jacket around the kneader extruder.  
Regarding claim 39, the apparatus is directed toward working with polyolefins which are polymers and known in the art of plastics.
Regarding claim 43, the kneader extruder is taught in comprise valves 13 and inlets 12 for polyolefin material.  The inlet is on the outside of the wall (formed through one or more walls).
While MCHANEY et al. do not explicitly teach that the kneader extruder is substantially rectangular, Fig 1 shows an embodiment where the kneader extruder is substantially rectangular.
It appears that the shape of the kneader extruder appears to be a matter of design choice.  
Regarding claim 44, the extruder is taught to have a short barrel that does not overlap with the trough.  The short barrel may be construed as having a cover portion that separates at least a portion of the extruding element from the interior volume of the kneader extruder. 
Regarding claim 45, the trough would be construed as comprising an interior wall that extends from the bottom wall of the kneader extruder. 

Response to Arguments
Applicant’s amendments to the partially enclosed channel wherein the channel is open to in the interior volume and further opens at one end to an outlet formed of one or more walls of the process vessel, filed 08/01/2022, with respect to the rejection(s) of claim(s) 25-39 and 43 under 35 USC 103a as being unpatentable over have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MCHANEY et al. (U.S. 5948447).
MCHANEY e al. teach a kneader extruder that comprises mixing blades and a transport extruder screw in the same interior.  The transport extruder screw is further taught to be present in a trough with a portion of the transport extruder screw in a separate short barrel that’s covered.
Applicant has maintained the objection on the drawings, especially given that applicant has amended parent claim 25 to include elements form now cancelled claims 40-42.  

Allowable Subject Matter
The previous indicated allowability of claim 42 is withdrawn in view of the newly discovered reference(s) to MCHANEY et al. (U.S. 5948447).  Rejections based on the newly cited reference(s) are above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
OSTVIK et al. (USPGPUB 20220145202) teach a process vessel for forming fuel compositions that comprise that comprise multiple mixers and a trough.
DEMILT et al. (U.S 3760717) teach a shredder-compactor, exemplified by Fig 2. DEMILT et al. teach in lines 43-56 of column 2 a shredder-hopper 10 (process vessel comprising one or more walls along a length of the process vessel and defining an interior volume) with an auger-transport constituting a leading portion of a stepped pitch helical screw (extruding element). The stepped pitch helical screw extends axially through a compaction tube (enclosed within a partially closed channel formed by one or more of walls of the process vessel and wherein the extruding element is configured to move the solid waste mixture toward an outlet) and which is in communication with the shredder- hopper 10.
CATHCART (USPGPUB 2013/0319262) teaches a method and apparatus that comprises a mixing chamber and multiple screw conveyors in the apparatus.
GAUER ET AL. (U.S. 3781397) teach a continuous production for making molding materials with a proportioning screw, and extruding screw.
SATO ET AL. (USPGPUB 20100234557) teach a process for producing aliphatic polyester with a mixer, followed by screw stirring reactor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/           Examiner, Art Unit 1771




/ELLEN M MCAVOY/           Primary Examiner, Art Unit 1771